                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                 No. 7:09-cv-36-BO

LA WREN CE WILDER,                           )
                                             )
                      Plaintiff,             )
                                             )
V.                                           )               ORDER
                                             )
WILMINGTON NORTH CAROLINA                    )
POLICE DEPARTMENT, et al.,                   )
                                             )
                      Defendants.            )


       This matter is before the Court on a motion by plaintiff seeking the appointment of effective

counsel, relief from a judgment or order pursuant to Rule 60 of the Federal Rules of Civil

Procedure, and the recusal of Judge Terrence W. Boyle and alleging violatio ns of 18 U.S.C. §§

241-42. This case has been dismissed, judgment has been entered, appeals have been taken, and

mandates have issued . Plaintiffs current motion, which is at best difficult to decipher, does not

appear to provide the Court with any basis upon which to provide plaintiff with any relief.

       Accordingly, plaintiffs motion [DE 29] is DENIED.




SO ORDERED, this     li day of May, 2021.

                                            ~I>¥
                                             UNITED ST A TES DISTRICT JUDGE
